Pee Curiam,
Under the uncontradicted evidence in this case, the plaintiff’s husband was guilty of contributory negligence. This does not appear solely from the evidence of defendant, but her own case discloses it as so clearly shown from the opinion of the learned judge of the court below on the motion for a new trial.
We discover on a glance at the record copied in the paper-book, that on October 14, 1901, the opinion on the motion for a new trial was filed in the court below; this was not printed, but by going to the record in the office of the prothonotary we discover it. The neglect to print is a flagrant violation of the rules of this court; it is a most important paper bearing directly on the issue and the assignments of error and if a mo*616tion to quash for this reason had been made by appellee’s counsel, it would have been sustained at bar; but from a neglect to make such motion, equaled only by appellant’s neglect to print the opinion, we permitted the argument on the merits to proceed. Hereafter, for such palpable disregard of rules, we will of our own motion quash the writ.